Citation Nr: 1713165	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  08-35 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty from October 1971 to March 1975.  The appellant, his wife from whom he reports he is separated, is claiming apportionment on her own behalf. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied apportionment benefits to the appellant.  A notice of disagreement was filed in October 2007 by the appellant, a statement of the case was issued to the appellant in October 2008, and a substantive appeal (VA Form 9) was received from the appellant in November 2008.

In April 2011 and April 2016, the Veteran testified at hearings before two of the undersigned Veterans Law Judges.

In April 2014, the Board remanded the present matter for further evidentiary development.  As discussed below, the evidence fails to show that there has been substantial compliance with the April 2014 remand, and thus, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that the necessary development is completed so that the appellant is afforded every possible consideration.

Generally, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the veteran is not residing with the spouse and children, and the veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a) (West 2014); 38 C.F.R. § 3.450(a) (2015).

In an April 2014 remand, the Board found that additional action was required prior to Board review in order to comply with VA's duties to assist set forth at 38 C.F.R. § 3.159.  Specifically, the Board noted that the appellant had unequivocally requested a travel Board hearing in her November 2008 substantive appeal, but she was not informed of the Travel Board hearing that was held in April 2011 nor was she scheduled for another Travel Board hearing.  The Board noted that the appellant was sent a letter in August 2010 informing her as to the three types of hearings available.  Although it does not appear that there is documentation in the record that the appellant returned this form with a selection, the Board found that her request for the scheduling of a hearing, clearly set forth in her November 2008 substantive appeal, was not addressed, and a hearing based on her request was not scheduled.  Furthermore, she was not provided a copy of the hearing transcript, although the issue of apportionment was discussed.  Under the circumstances, the Board found in April 2014 that the claim should be returned to the RO and the appellant should be scheduled for a Travel Board hearing in compliance with her November 2008 request.

In accordance with the April 2014 remand, the AOJ contacted the appellant in June 2014 to specify the type of hearing requested and the appellant confirmed in November 2014 that she would like to participate in a videoconference with a Veterans Law Judge.  Notably, her November 2014 request was not addressed and she was neither informed that the Veteran appeared for an April 2016 hearing nor was she provided a copy of the April 2016 hearing transcript, although the issue of apportionment was discussed.  Thus, on remand, the appellant should be scheduled for a videoconference hearing in compliance with her hearing requests.

Additionally, as noted in the Board's April 2014 remand, additional evidence was submitted without a waiver of RO consideration after the statement of the case was issued in October 2008.  Thus, the RO should review the claim in light of all of the evidence of record and issue a supplemental statement of the case prior to Board review.  

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing for appellant, following all appropriate steps, including those dealing with apportionment claims, and clarify her contentions as well as the scope of her claim(s) as to apportionment.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
     KATHLEEN K. GALLAGHER	LANA K. JENG
	             Veterans Law Judge,                                      Veterans Law Judge,
       Board of Veterans' Appeals                            Board of Veterans' Appeals



____________________________________________
KRISTI L. GUNN
    Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




